Citation Nr: 9906955	
Decision Date: 03/16/99    Archive Date: 03/24/99

DOCKET NO.  97-15 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for seborrheic 
dermatitis, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for gout, 
currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for a hiatal 
hernia, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1966 to August 
1977.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from February 1996 and 
December 1997 rating decisions of the St. Petersburg, Florida 
Regional Office (hereinafter "the RO").  The February 1996 
rating decision, in pertinent part, continued a 10 percent 
disability evaluation for the veteran's service-connected 
hypertension, a noncompensable disability evaluation for his 
service-connected hay fever and a noncompensable disability 
evaluation for his service-connected gout.  Additionally, 
noncompensable disability evaluations were continued for the 
veteran's service-connected priapism with sickle traits and 
for his service-connected hiatal hernia.  The December 1997 
rating decision, in pertinent part, continued a 10 percent 
disability evaluation for the veteran's service-connected 
seborrheic dermatitis and increased the disability evaluation 
assigned for his service-connected gout to 20 percent.  Also, 
the disability evaluation assigned for the veteran's service-
connected hiatal hernia was increased to 10 percent.  

The Board notes that in a February 1998 statement on appeal, 
the veteran specifically stated the he only wanted to 
continue his appeal as to the issues of entitlement to 
increased evaluations for his service-connected seborrheic 
dermatitis, gout and hiatal hernia.  Additionally, in a March 
1998 Statement of Representative in Appeals Case and in an 
April 1998 Informal Hearing Presentation, the accredited 
representative referred to those issues as the sole issues on 
appeal.  Therefore, the Board construes the veteran's 
February 1998 statement as a withdrawal of the issues of 
entitlement to increased evaluations for hypertension, hay 
fever and for a priapism with sickle cell traits.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  


REMAND

In reviewing the record, the Board notes that the veteran was 
last afforded a Department of Veterans Affairs (hereinafter 
"VA") orthopedic examination in October 1995.  At that 
time, the veteran complained of left shoulder and right hip 
pain when walking.  He also reported morning stiffness which 
he indicated would last for about a half an hour and would 
improve after activity.  The examiner indicated that there 
was no evidence of swelling or deformity over the joints.  It 
was also observed that there was no evidence of subluxation 
of the knees.  The examiner noted that there was reduction in 
left shoulder abduction up to the level of the head and up to 
90 degrees.   The examiner also reported that there was 
decreased extension and flexion over the right hip with no 
swelling, malrotation or tenderness.  As to an assessment, 
the examiner indicated that the veteran had left shoulder 
arthritis and right hip arthritis which had been treated by 
multiple medications.  The examiner further noted diagnoses 
including arthritis.  The Board observes that the examiner 
did not indicate a diagnosis of gout or provide any 
information as to any incapacitating exacerbation's of such 
disorder, if any, over the previous year.  Such information 
would be pertinent to assessing the disability evaluation to 
be assigned for the veteran's service-connected gout.  38 
C.F.R. Part 4, Diagnostic Codes 5002, 5017 (1998).  

Additionally, the Board observes that the veteran continued 
to receive both private and VA treatment for his service-
connected gout subsequent to the October 1995 VA orthopedic 
examination.  A September 1996 VA treatment entry noted that 
the veteran had suffered two to three weeks of "bad" 
problems with gout and arthritis.  It was noted that the 
veteran had an acute "gout attack" of his big toe which was 
severe and then his knees had started giving him trouble.  An 
additional September 1996 entry indicated an assessment which 
included a flare-up of gout and degenerative joint disease.  
In an August 1997 statement, Antony G. Sankoorikal, M.D., 
indicated that he had seen the veteran with a history of pain 
involving both his hands and his ankle which was of acute 
onset.  It was noted that the veteran had a long history of 
gout.  Dr. Sankoorikal reported that clinically it looked 
like the veteran was having gouty arthropathy which responded 
dramatically to steroids.  A September 1997 VA treatment 
entry noted that the veteran had a gout attack every two 
months lasting about two to three days.  Further, the Board 
notes that in a June 1997 VA Form 9, the veteran indicated 
that his conditions, including gout, had become markedly 
worse.  Also, at the October 1997 hearing on appeal, the 
veteran stated he suffered from pain and swelling, apparently 
of his joints, and that his knee was swollen at that time.  
He stated that the gout also affected his big toes, his hands 
and his wrist.  

As to the veteran's service-connected hiatal hernia, the 
Board observes that the veteran was last afforded a VA 
general medical examination in October 1995.  It was noted, 
at that time, that a gastrointestinal study had shown a small 
ulcer over the lower esophagus with a hiatal hernia. The 
veteran complained of dyspepsia and indicated that he felt 
better on Zantac.  He stated that he presently had no more 
heartburn or gas.  The examiner noted that the veteran's 
abdomen was morbidly obese with no tenderness, rebound or 
organomegaly.  It was observed that no hernia was seen.  The 
diagnoses included hiatal hernia and "anemia of chronic 
disease".  

The Board observes that the veteran continued to receive VA 
treatment for gastrointestinal disorders including his hiatal 
hernia disorder subsequent to the October 1995 general 
medical examination.  A February 1996 entry noted an 
assessment which included a hernia over a possible gastric 
ulcer.  A March 1996 entry noted that the veteran was seen 
with weight loss, dysphagia, hematemesis and melena.  The 
examiner noted that an upper gastrointestinal series 
indicated that the veteran had a hiatal hernia with 
esophageal ulcer at the area of the gastroesophageal 
junction.  July 1996 entries noted assessments including 
gastroesophageal reflux disease, stable.  Also, an April 1997 
entry noted an impression of increased gastroesophageal 
reflux disease.  Further, the Board notes that in a June 1997 
VA Form 9, the veteran claimed his hiatal hernia disorder had 
worsened.  Additionally, at the October 1997 hearing on 
appeal, the veteran testified that his hiatal hernia would 
wake him up at night.  He stated that he would have "stuff" 
in his throat making him feel as if he were going to vomit.  

The Board observes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the clinical evidence of possible 
worsening of his service-connected gout (as well as the 
contradictory diagnoses as to such disorder) and hiatal 
hernia disorders and in consideration of the Court's holdings 
in Colvin and Halstead, the Board concludes that VA 
orthopedic and gastrointestinal examinations would be helpful 
in resolving the issues raised by the instant appeal.

Additionally, the Board observes that the veteran was last 
afforded a VA dermatological examination in May 1997.  At 
that time, he indicated that he had seborrheic dermatitis of 
the scalp and face with some scaling patches on his elbows, 
knees and legs that bothered him a lot.  He indicated that if 
he picked at the patches they would bleed.  The examiner 
noted that there were several hyperkeratotic plaques with 
scaling and some crusting on the elbows and knees and a 
couple of small plaques and papules on the legs along with 
some post-inflammatory hyperpigmentation.  It was observed 
that the veteran also had some very mild scaling on his 
sideburn areas and in his hairline.  The diagnoses included 
psoriasis and seborrheic dermatitis.  Additionally, the Board 
observes that an October 1995 VA dermatological examination 
report noted that the veteran had thick, hyperpigmented, 
scaly plaques on the elbows and knees, bilaterally, as well 
as some scaling and thickening of the posterior scalp.  The 
diagnosis was psoriasis.  The examiner specifically stated 
that the veteran did not have seborrheic dermatitis.  

The Board notes that the veteran continued to receive 
treatment for his service-connected skin disorder subsequent 
to the May 1997 VA dermatological examination.  A July 1997 
entry noted that the veteran had hyperpigmented plaques on 
the elbows and knees.  The assessment was large plaque 
psoriasis.  Also, in an August 1997, statement, Dr. 
Sankoorikal reported that the veteran had numerous seborrheic 
keratoses of the skin.  Further, at the October 1997 hearing 
on appeal, the veteran testified that his dermatitis involved 
"cracking and bleeding" of his skin as well as itching.  He 
reported that when he sought treatment "they" would say it 
was "awful".  The veteran also stated that his skin 
disorder was presently affecting his legs, knees, elbows, 
face, and the top and back of his head.  Given the nature of 
the veteran's contentions as to the possible worsening of his 
skin disorder as well as the clinical evidence of further 
treatment, and in consideration of the cases noted above, the 
Board concludes that additional development of the record, as 
to this issue, would be appropriate prior to an appellate 
decision.  

Also, the Board observes that treatment records subsequent to 
November 1997 have neither been requested nor incorporated 
into the record.  The Board is of the view that an attempt 
should be made to obtain any recent treatment records of 
possible  pertinence to the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
November 1997 to the present.  Upon 
receipt of the requested information, the 
RO should contact the identified 
facilities and request that all available 
pertinent clinical documentation be 
forwarded for incorporation into the 
record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his service-connected gout.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  If a diagnosis of 
gout is indicated, specific reference 
should be made to the criteria indicated 
under diagnostic codes 5002, 5017.  The 
examiner should specifically indicate 
symptom combinations, if any, productive 
of definite impairment of health 
objectively supported by examination 
findings to include the number of 
incapacitating episodes occurring per 
year.  The claims folder must be made 
available to the examiner for review 
prior to the examination.  

3.  The RO should also schedule the 
veteran for a VA examination in order to 
determine the present nature and severity 
of his service-connected hiatal hernia.  
All indicated tests and studies should be 
accomplished and the findings reported in 
detail.  Specific reference should be 
made to the criteria indicated under 
diagnostic code 7346.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  

4.  The RO should additionally schedule 
the veteran for a VA dermatological 
examination in order to determine the 
present nature and severity of his 
service-connected seborrheic dermatitis.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  Specific reference 
should be made to the criteria indicated 
under diagnostic code 7806.  The examiner 
should describe all exudation, itching or 
lesions, referable to the veteran's 
service-connected disorder, as well as 
whether there is marked disfigurement.  
If manifestations are not present, the 
examiner should so indicate.  The claims 
folder must be made available to the 
examiner for review prior to the 
examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).  

6.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the issues on 
appeal giving consideration to any 
additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.  

7.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if her 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless she is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




- 5 -


